Citation Nr: 0937383	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected left ankle fracture prior 
to November 29, 2007, and in excess of 20 percent since 
November 29, 2007.

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1973 to January 
1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran failed to appear, cancel, or reschedule his March 
2009 hearing before the Board.  Therefore, the hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

In a July 2008 rating decision, the RO increased the initial 
disability evaluation for the service-connected left ankle 
disability from 10 to 20 percent disabling, effective 
November 29, 2007.  In accordance with AB v. Brown, 6 Vet. 
App. 35 (1993), the Veteran will generally be presumed to be 
seeking the highest rating available, and it follows that a 
partial grant of an increased rating does not terminate an 
appeal.  

The Veteran has raised a claim of service connection for 
hypokalemia as secondary to medications prescribed for 
service-connected hypertension.  This issue, which has not 
been developed and adjudicated, is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to March 15, 2006, the Veteran's left ankle 
disability was manifested by moderate limitation of ankle 
motion; marked limitation of motion was not shown.

2.  Since March 15, 2006, the Veteran's left ankle disability 
is reasonably shown to have been manifested by marked 
limitation of motion.  There is no evidence of ankylosis of 
the ankle.

3.  The Veteran's hypertension is currently manifested by a 
systolic pressure predominantly less than 200 and diastolic 
pressure predominantly less than 110. 


CONCLUSIONS OF LAW

1.  For the time period prior to March 15, 2006, the criteria 
for an initial disability evaluation in excess of 10 percent 
for left ankle fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5271 (2009).

2.  For the time period since March 15, 2006, the criteria 
for an initial disability evaluation of 20 percent, but no 
higher, for left ankle fracture have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5271 (2009).

3.  The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, DC 
7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, VA examinations, and private 
treatment records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Regarding the claim of an initial rating for left ankle 
fracture, service connection has been granted and an initial 
disability rating and effective date have been assigned in 
the rating action on appeal.  Thus, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the hypertension claim, a pre-adjudicatory RO 
letter dated October 2005 advised the Veteran of the types of 
evidence and/or information deemed necessary to substantiate 
his increased rating claim and the relative evidentiary 
duties.  The Veteran was specifically advised to submit 
evidence showing that his service-connected hypertension had 
increased in severity which may include a statement from his 
doctor containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
examinations and tests.  The Veteran could also submit a 
statement from other individuals describing from their 
knowledge and personal observations in what manner his 
disability had become worse.

With respect to both claims, additional VCAA notice was 
provided in May 2008 which advised the Veteran of the 
applicable DC criteria, how VA determines disability ratings 
and how VA determines effective dates of awards.

On this record, the Board finds that the VCAA timing and 
content notice requirements have been substantially 
satisfied.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Vazquez-
Flores v. Shinseki, --- F.3d ----, 2009 WL 2835434 (C.A.Fed., 
2009).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, afforded the Veteran 
examinations, obtained medical opinions as to the etiology of 
disabilities, and assisted the Veteran in obtaining evidence.  
As there is no evidence of increased severity of disability 
since the last VA examinations conducted in May and June 
2008, there is no basis to warrant additional VA examination.  
See VAOPGCPREC 11-95 (Apr. 7, 1995).  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to an initial 
disability evaluation in excess of 10 percent for his 
service-connected left ankle fracture prior to November 29, 
2007, and in excess of 20 percent since November 29, 2007.  
He further contends that he is entitled to a disability 
evaluation in excess of 10 percent for his service-connected 
hypertension.  In that regard, disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the Veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

Regarding the Veteran's claim of an initial disability 
evaluation for his service-connected left ankle fracture, the 
appeal stems from an initial rating, VA must frame and 
consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection to a prospective rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Regarding the Veteran's claim of an increased evaluation for 
his service-connected hypertension, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected ankle 
disorders, including DC 5270 (ankylosis), DC 5271 (limitation 
of ankle motion), DC 5272 (substragalar or tarsal joint 
ankylosis), DC 5273 (malunion of the os calcis or astralagus) 
or DC 5274 (astragelectomy).

Regarding limitation of motion of the ankle, DC 5271 provides 
a 10 percent rating where there is moderate limitation of 
ankle motion and a maximum 20 percent rating where there is 
marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 
5271.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Regarding hypertension, DC 7101 provides for a 10 percent 
rating for diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or where an 
individual with a history of diastolic pressure predominantly 
100 or more requires continuous medication for control.  A 20 
percent rating is assigned for diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  38 C.F.R. § 4.104, DC 7101.

Left Ankle

Service connection and a 10 percent initial disability 
evaluation for left ankle fracture has been in effect since 
August 15, 2005, the date of claim for service connection.  
During the course of the appeal, in a July 2008 rating 
decision, the RO increased the initial disability evaluation 
to 20 percent disabling, effective November 29, 2007.  

Historically, the Veteran sustained a fracture of the left 
fibula with possible derangement of the left ankle during 
service.  Post-service, a June 2005 private magnetic 
resonance imaging (MRI) scan of the left ankle resulted in 
the following impressions:

1.  Severe prior injury and associated 
osteonecrosis and chondromalacia of the talar 
dome in the weight bearing apex.  This involves 
nearly 50% of the weight bearing surface, 
centrally.

2.  Corresponding tibial chondromalacia and 
minimal bone sclerosis, worse in the 
posterolateral aspect (where severe Grade 3 
changes are thought to be present).

3.  Only small joint effusion associated, but 
with multiple tiny loose bodies likely present 
within the joint partially filling the areas of 
capsular outpouch.

4.  Peroneous brevis tendon distortion and 
mild-moderate localized degeneration at and 
distal to the fibular head.  No other 
tendinopathy.

5.  Small pre-Achilles bursal fluid collection 
at calcaneus.

The Veteran filed his service connection claim for a left 
ankle condition in August 2005, and the Veteran underwent a 
VA examination in December 2005.  At the time, the Veteran 
reported that he fractured his ankle while parasailing in 
1973, during service.  As a result of the fracture, the 
Veteran was placed on limited duty for four months.  He 
further indicated that, since that time, he has had left 
ankle pain with an eight of ten in severity which was 
aggravated by standing for more than ten minutes, walking up 
and down stairs, lifting heavy items, and driving for more 
than 30 minutes.  The Veteran denied treatment and assistive 
devices.  

On examination, the Veteran's left ankle range of motion 
revealed dorsiflexion from 0 to 30 degrees, plantar flexion 
was from 0 to 35 degrees, eversion was from 0 to 10 degrees 
with pain, and inversion was from 0 to 25 degrees with pain.  
There was tenderness of the Achilles tendon at its insertion 
with slight local swelling as well as tenderness of the 
dorsum lateral aspect of the left ankle.  The Veteran could 
dorsiflex and plantar flex the toes to 25 degrees.  There 
were no callouses or ulcerations on the ventral surfaces of 
the left foot.  There was also no edema or local heat.  The 
left foot pulses were normal.

Upon review of the Veteran's claims folder, the examiner 
diagnosed the Veteran with degenerative joint disease of the 
left ankle with a history of fracture and treatment with 
continued ankle pain, slight instability, and moderate 
disability with progression.  The examiner noted the 
Veteran's complaints of left ankle pain and indicated that 
the effect it had on the Veteran's occupation was pain with 
standing, difficulty walking up and down stairs, and 
difficulty driving more than 30 minutes.  He further 
indicated that the Veteran had the same difficulties with his 
daily activities.  The examiner noted that the Veteran 
experienced pain on motion, however, found no additional 
limitation of motion following repetitive use or additional 
limitation during flare-up.  

A March 15, 2006 private treatment record from Dr. R.S. noted 
the Veteran's complaints of left ankle pain and popping, 
specifically with prolonged standing and walking and changes 
of weather.  The Veteran described 7/10 left ankle pain.  Dr. 
R.S. diagnosed the Veteran with degenerative joint disease of 
the left ankle, which had altered the Veteran's biomechanics 
and exacerbated a left knee disability.

In a June 2006 VA outpatient treatment note, the Veteran 
complained of a history of left ankle pain related to 
service.  The Veteran explained that his constant left ankle 
pain did not significantly limit his day-to-day activities.  
An X-ray examination showed an old distal fibular shaft 
fracture, which was solidly healed with good alignment and no 
joint extension.  There was a small bony spur superior to the 
distal tibiofibular joint.  The ankle joint space was narrow.  
There were no acute fractures or dislocations.  

Thereafter, the Veteran was seen in the VA outpatient clinic 
on October 26, 2007 complaining of continued left ankle pain 
without significant improvement with a prescription of 
Naproxen.  

A November 29, 2007 VA physical therapy consultation noted 
the Veteran's report of constant dull pain with the left 
ankle with occasional episodes of sharp pain.  The Veteran 
described 7/10 pain with functional limitations involving 
running.  Range of motion testing of the Veteran's left ankle 
measured dorsiflexion (DF) from 0 to 15 degrees, plantar 
flexion (PF) from 0 to 50 degrees, eversion from 0 to 15 
degrees, and inversion from 0 to 30 degrees with moderate 
tenderness.  Manual muscle testing (MMT) demonstrated 4/5 
strength of both ankles.

In May 2008, the Veteran underwent a second VA examination.  
At the time, the Veteran reported experiencing left ankle 
pain for many years.  He indicated that the intensity level 
of his pain is a nine of ten when resting and a ten of ten 
with activity.  The Veteran reported walking three miles 
three times per week.  He denied treatment for his ankle.  He 
indicated that he currently wore a brace, however, had only 
been doing so for one week.  He limped on the left ankle, 
which gave way on him two or three times a week.

On examination, the Veteran's left ankle range of motion 
revealed dorsiflexion from 0 to 5, plantar flexion from 0 to 
5, eversion from 0 to 5, and inversion from 0 to 5.  There 
were no ulcers or calluses on the ventral surface of the left 
foot.  There was medial and lateral tenderness of the 
Achilles tendon.  There was no edema.  Pulses and sensation 
were normal.  

Upon review of the Veteran's claims folder, the examiner 
diagnosed the Veteran with left ankle fracture, status post-
healing with treatment and continued ankle pain, as well as 
moderate instability with progression.  The examiner stated 
that the effect of the Veteran's disability on his chosen 
profession of college dean was increased pain when walking up 
or down stairs.  The examiner indicated that the Veteran's 
left ankle had become significantly more pronounced over the 
past two years, indicating that the Veteran had pain on 
motion, however, no additional limitation following 
repetitive use.  

Prior to March 15, 2006, the Board finds that the criteria 
for an initial rating greater than 10 percent had not been 
met for any period of time.  

For the time period prior to March 15, 2006, the most 
probative evidence consists of the December 2005 VA 
examination which revealed left ankle dorsiflexion from 0 to 
30 degrees, plantar flexion from 0 to 35 degrees, eversion 
from 0 to 10 degrees with pain, and inversion from 0 to 25 
degrees with pain.  Further, while the Veteran's range of 
motion was noted as painful, the examiner found no additional 
limitation of motion following repetitive use or additional 
limitation during flare-ups.  There are no additional 
clinical records prior to March 15, 2006 which suggest a more 
limited motion of the left ankle.  

Given this evidence of record, and considering the DeLuca 
factors, the Board finds the Veteran's overall disability 
picture to be accurately contemplated by an initial 10 
percent disability evaluation under DC 5271 prior to March 
15, 2006.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5271; see 
DeLuca.  

However, the Board finds that the lay and medical evidence 
supports the assignment of a 20 percent rating, due to marked 
limitation of left ankle motion, effective March 15, 2006.  
On March 15, 2006, the Veteran reported to his private 
examiner progressive pain in the left ankle with an 
additional symptom of "popping" not previously reported.  
The Veteran was not evaluated for range of motion until a 
November 29, 2007 VA physical therapy consultation, which 
demonstrated marked limitation of left ankle motion.  
Notably, upon review of the record, a VA examiner in May 2008 
opined that the Veteran's left ankle symptomatology had 
become significantly pronounced over the last two years, 
which correlates to the March 15, 2006 private physician 
consultation.  

Accordingly, resolving reasonable doubt in favor of the 
Veteran and taking due account of the Veteran's lay 
descriptions, the Board finds the Veteran's left ankle 
disability is reasonably shown to have been manifested by 
marked limitation of motion since March 15, 2006.  To this 
extent only, the appeal is granted.

However, the medical evidence provides highly probative 
evidence against a rating greater than 20 percent for any 
time during the appeal period.  The Veteran's left ankle 
clearly demonstrates active range of motion absent any 
evidence of ankylosis.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987.)) 

The Board acknowledges the Veteran's complaint of functional 
limitations involving left ankle.  However, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply where a 
musculoskeletal disability is evaluated at the highest 
schedular evaluation available based upon limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  None of 
the other applicable DCs contemplate limitation of motion.  
Thus, since the Veteran has been granted the maximum rating 
possible for limitation of motion and there is no evidence of 
ankylosis, there is no basis for a higher schedular rating.

The Board also acknowledges argument from the Veteran's 
representative that the Veteran should be provided separate 
ratings for left ankle limitation of motion and instability 
and/or that separate ratings should be provided for loss of 
motion in the dorsiflexion and plantar ranges of motion.  In 
support of this position, the representative has analogized 
to the DCs applicable to service-connected knee disabilities.  
See 38 C.F.R. § 4.71a, DCs 5003, 5256-63; VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 
09-2004 Sept. 19, 2004).

The Board finds no basis in law to adopt the reasoning set 
forth by the Veteran's representative in this case.  VA 
rating criteria are primarily a guide in the evaluation of 
disability resulting from all types of service-connected 
diseases and injuries, and the percentage ratings represent 
as far as can be practicably determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  38 C.F.R. § 4.1.  

It is recognized that the "average impairment in earning 
capacity" is an approximation, where many veterans receiving 
benefits may experience a greater or lesser impairment of 
earning capacity.  See Thun v. Peake, 22 Vet. App. 111, 116 
(2008).  The Secretary has the exclusive jurisdiction to 
determine the appropriate disability percentages for various 
diseases and injuries, and the schedule of ratings adopted 
under 38 U.S.C.A. § 1155 is not subject to review or revision 
by the Court.  38 U.S.C.A. § 7252.

Under the schedule adopted by the Secretary, the criteria for 
evaluating "THE ANKLE" contemplate ankylosis (DC 5270), 
limitation of motion unspecified for any plane of motion (DC 
5271), substragalar or tarsal joint ankylosis (DC 5272), 
malunion of the os calcis or astralagus (DC 5273) or 
astragelectomy (DC 5274).

On the other hand, the Secretary has adopted a more complex 
array of DC's that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).

Clearly, the ankle criteria evaluate overall ankle motion, 
and do not contemplate separately evaluating each plane of 
motion.  On the other hand, the knee criteria include 
specific DCs for different planes of motion, and include a 
specific DC for instability.  On review of the overall 
structure of 38 C.F.R. § 4.71a, the Board finds that the 
analogy to the knee criteria to be misplaced and finds no 
authority allowing the Board to apply DC 5271 multiple times, 
as suggested by the representative.  Such an approach would 
violate the pyramiding principles of 38 C.F.R. § 4.14.  The 
Board has no further schedular basis to evaluate ankle 
instability, which can only be addressed in an extraschedular 
analysis.

Hypertension

The Veteran's hypertension disability is currently rated 
under DC 7101 as 10 percent disabling.  In determining 
whether the next higher 20 percent rating is warranted, the 
pertinent evidence of record has been reviewed and a 
discussion of such evidence follows.  

VA clinical records covering the entire appeal period reflect 
that the Veteran's systolic pressures are predominantly less 
than 200 and diastolic pressures are predominantly less than 
110.  In May 2007, the Veteran reported to VA clinicians that 
his systolic readings at home were in the 130-150's range.

The Veteran underwent a VA examination in December 2005.  At 
the time, the Veteran reported being diagnosed with 
hypertension in 1994.  He indicated that he took medication 
to control his blood pressure, and walked three to four times 
per week for exercise.  He indicated that he is currently 
employed as an administrator and professor at a community 
college.  His previous chest X-rays indicated a normal size 
heart and EKG and stress tests were negative.  He denied a 
history of heart disease and diabetes, hepatitis, and liver 
disease.  The Veteran also denied nose bleeds, as well as 
significant headaches.  

On physical examination, the Veteran's blood pressure was 
136/88, 138/86, and 138/88, in his dominant right arm.  His 
head was normal.  His neck veins were flat.  There were no 
carotid bruits.  His heart rate was 72 with normal rhythm and 
there were no murmurs or enlargement.  The Veteran's 
extremities revealed normal pulses and he was without edema.  
Sensory examination of his legs was normal.

Upon review of the Veteran's claims folder, the examiner 
diagnosed the Veteran with hypertension vascular disease with 
marginal control and no current significant disability.  The 
examiner stated that the Veteran was provided this diagnosis 
in 1994, just as he was discharged from service.  The 
examiner further indicated that the Veteran had not had 
symptoms regarding his blood pressure.  He also stated that 
there was no evidence of hypertensive heart disease, nor 
arterial sclerotic complications of hypertension.

In June 2008, the Veteran underwent a second VA examination.  
At the time, the Veteran reported that taking medication to 
control his blood pressure.  The Veteran denied episodes of 
hypertensive urgency, emergency, or other emergency treatment 
visits for elevated blood pressure.  He denied dizziness, 
shortness of breath, chest pain, orthopnea, paroxysmal 
nocturnal dyspnea (PND), lower extremity edema, or 
palpitations.  The Veteran denied any cardiovascular or 
cerebrovascular complications, as well as sensory weakness of 
his extremities.  He denied any renal dysfunction.

On physical examination, the Veteran's blood pressure was 
152/88, 152/82, and 152/80.  His weight has been stable at 
191 pounds.  His pulse was 70 and regular.  His extraocular 
muscles were intact.  His heart was regular in rhythm and 
rate. The Veteran's EKG demonstrated normal sinus rhythm.  
The examiner diagnosed the Veteran with hypertension, which 
is regulated by medication.  The examiner further stated that 
the Veteran did not have cardiovascular, cerebrovascular, or 
renal complications secondary to his hypertension.

Given the evidence of record, the Board finds that a 
disability evaluation in excess of 10 percent for the 
Veteran's hypertension is not warranted for any time during 
the appeal period.  The available blood pressure readings 
collectively do not satisfy the criteria for the next higher 
disability evaluation of 20 percent.  As indicated above, a 
20 percent rating will be assigned with diastolic pressure 
which is predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  In this regard, the lay and 
medical evidence of record throughout the rating period on 
appeal does not even demonstrate a single diastolic reading 
over 110 or a single systolic pressure reading over 200.  
Thus, a disability evaluation greater than 10 percent is not 
warranted.

With regard to all of the increased rating claims currently 
on appeal, the Board finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Notably, the Veteran does not experience 
any complications of hypertensive vascular disease at this 
time.  There is report of the Veteran experiencing 
hypokalemia secondary to hypertensive medications, requiring 
potassium supplements.  This aspect of disability, if 
service-connected, is not part of the schedular rating 
criteria which could support a higher schedular evaluation at 
this time.  

Extraschedular evaluation

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
Thun v. Peake, 22 Vet. App. 111 (2008), the Court described 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  The Court 
stated that the RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

VA's General Counsel has stated that consideration of an 
extra-schedular rating under 3.321(b)(1) is only warranted 
where there is evidence that the disability picture presented 
by the Veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the Veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).

In this case, the Veteran has limitation of left ankle motion 
which is compensated under DC 5271.  A higher schedular 
rating is available for ankylosis, but his overall disability 
level does not meet this criterion.  The Veteran also 
demonstrates left ankle instability, which is not 
specifically contemplated in the schedular criteria.  

In his VA Form 9 filing received in July 2006, the Veteran 
mainly took issue with respect to how VA evaluates 
hypertension under the applicable DCs.  This argument, in and 
of itself, does not warrant a higher evaluation.  The 10 
percent evaluation directly evaluates his blood pressure 
readings, and the Veteran does not have any cardiovascular 
complications warranting consideration of additional 
complications.  However, as noted above, the Board is 
referring to the RO a claim of service connection for 
hypokalemia as secondary to medications prescribed for 
service-connected hypertension.

To the extent that the Veteran's left ankle instability and 
hypokalemia can be argued as not contemplated in the 
schedular criteria, none of these aspects of disability, 
either singly or combined, create an exceptional disability 
picture including other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  It is not argued, or shown, that any 
aspects of disability related to service-connected 
hypertension and left ankle disability has resulted in 
frequent periods of hospitalization.  It is not directly 
argued, and certainly not shown, that any aspects of 
disability related to service-connected hypertension and left 
ankle disability has resulted marked interference with 
employability.  In this respect, the Veteran serves as a 
college dean and does not report any significant loss of 
working time due to service-connected disability.  Thus, 
there is no basis for referring this case for extraschedular 
consideration under 38 C.F.R. § 3.321(b).  See Thun, 22 Vet. 
App. at 115.  

ORDER

An initial disability evaluation in excess of 10 percent for 
service-connected left ankle fracture prior to March 15, 2006 
is denied.

An initial 20 percent rating for left ankle fracture, but no 
higher, is granted effective March 15, 2006.

Entitlement to a disability evaluation in excess of 10 
percent for hypertension is denied. 



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


